 In the MatterofBREWERPETROLEUMSERVICE,INC.andINTERNA-TIONALBROTIIERIIOODOF TEAMSTERS,CHAUFFEURS,STABLEMEN &HELPERS, LOCALNo.68,A. F. OF L.Case No. R-1323.-De6ided June 'Y, 1939'PetroleumDistributingIndustry-InvestigationofRepresentatives:con-troversyconcerning representationof employees; stipulation as to-UnitAp-propriate for Collective Bargasnvng:truck driversand mechanics,excluding thedispatcher ; stipulated,except as todispatcher-Election Ordered-Petition forInvestigation of Representativesdismissed upon request of petitioning union towithdraw petition-Decisionand Direction of election:vacated.Mr. Benjamin E. Gordon,for the Board.Mrs. Perley A. Brewer,of Belmont, Mass., for the Company.Grant & Angoff, by Mr. Samuel E. Angoff,of Boston,Mass., forthe C. I. O.Mr. Esmonde T. Doherty,of Boston,Mass., for the A. F. of L.Mr. F. Hamilton Seeley,ofcounselto the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn March 3, 1939, International Brotherhood of Teamsters, Chauf-feurs, Stablemen & Helpers, Local No. 68, American Federation ofLabor, herein called the A. F. of L., filed with the Regional Directorfor the First Region (Boston, Massachusetts) a petition alleging thata question affecting commerce had arisen concerning the representa-tion of employees of Brewer Petroleum Service, Inc., Somerville,Massachusetts, herein called the Company, and requesting an in-vestigation and certification of representatives pursuant to Section 9(c) of the National Labor Relations Act, 49 Stat. 449, herein calledthe Act.On March 6, the A. F. of L. filed an amended petition. OnMarch '11, 1939, the National Labor Relations Board, herein calledthe Board, acting pursuant to Section 9 (c) of the Act and ArticleIII, Section 3, of National Labor Relations Board Rules and Regula-tions-Series 1, as amended, ordered an investigation and authorizedthe Regional Director to conduct it and to provide for an appropriatehearing upon due notice.13 N L. R B., No. 18.131 132DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn March 14, 1939, the Regional Director issued a notice of hear-ing, copies of which were duly served upon the Company, upon theA. F. of L., and upon the Oil Workers' International Union, Local381, C. I.- 0., herein called the C. I. 0., a labor organization claimingto represent employees directly affected by the investigation.Pur-suant to the notice, a hearing was held on March 23 and 24, 1939, atBoston, Massachusetts, before Edward G. Smith, the Trial Examinerduly designated by the Board. The Company was represented by itsvice president, and the A. F. of L., the C. I. 0., and the Board wererepresented by counsel.All participated in the hearing and wereafforded full opportunity to be heard, to examine and cross-examinewitnesses, and to introduce evidence bearing upon the issues.Duringthe course, of the, hearing the Trial Examiner made several rulingson motions and on objections to the admission of evidence.TheBoard has reviewed the rulings of the Trial Examiner and finds thatno prejudicial errors were committed. , The rulings are, herebyaffirmed.Upon the entire record in the case, the Board makes the following,:FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYBrewer Petroleum Service, Inc., a Massachusetts corporation hav-ing its principal office and place' of business in Somerville, Massa-chusetts, is engaged in the business of transporting petroleum prod-ucts in bulk.The Company owns and operates seven trucks and seventrailers in the conduct of its business.During the period January 1toDecember, 31, 1938, the Company transported approximately21,000,000 gallons of oil, of which approximately 2,500,000 gallonswere picked up in Massachusetts and transported to points outsidethe Commonwealth of Massachusetts. The approximate value of theoil transported by the Company during the aforesaid period was$1,500,000, and the approximate value of the oil transported by theCompany to points outside the Commonwealth of Massachusetts dur-ing the said period was $175,000.During the same period,, the Com-pany transported approximately 8,000,000 gallons of gasoline withan approximate value of $1,000,000.Approximately 750,000 gallonsof the said gasoline having an approximate value of $95,Q00 'werepicked up in Massachusetts and transported to points outside, of saidCommonwealth.All of the trucks and trailers owned by the Com-pany are registered with the Interstate Commerce, Commission asbeing engaged in interstate commerce. BREWER PETROLEUMSERVICE, INCORPORATED133II.THE ORGANIZATIONS INVOLVEDInternational Brotherhood of Teamsters, Chauffeurs, Stablemen &Helpers, Local No. 68, is a labor organization affiliated with the Amer-ican Federation of Labor, admitting to membership the truck drivers,mechanics, and dispatcher employed by the Company,OilWorkers' International Union, Local 381, is a labor organiza-tion affiliated with the Congress of Industrial Organizations, admit-ting to membership the truck drivers and mechanics employed by theCompany, but excluding the dispatcher.III.THE QUESTION CONCERNING REPRESENTATIONOn March 16, 1938, the Company and the C. I. O. signed a closed-shop agreement which was to continue until March 16; 1939.OnFebruary 20, 1939, the C. I. O. wrote the Company a letter requestingrenewal of the agreement.' The Company replied on March 1, 1939,that it was not satisfied that the C. I. O. represented a majority andrequested the C. I. O. to prove its majority to the Board. Shortlythereafter the C. I. O. demanded the discharge of five employeesunder, the provisions of the agreement.Upon the refusal of theCompany to comply, the C. I. O. called a strike. The strike wassettled on, March 15, 1939.During the course of the hearing it was stipulated between all theparties that the A. F. of L. and the C. I. O. each included, within, itsmembership a majority of the-employees of the Company, that theirmembership was overlapping, and that the question of representationcould best be resolved by a secret election conducted by the Board.We find that a question has arisen concerning representation of, em-,ployees of the Company.IV. THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONfCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has,a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States andtends to lead to labor disputes burdening and obstructing, commerceand the free flow of commerce.V. THE APPROPRIATE UNITDuring the course of the hearing it was stipulated by all the partiesthat the truck drivers and mechanics listed in Appendix A, attached187930-39-vol. 13--10 134DECISIONS OF NATIONALLABOR RELATIONS BOARDhereto, constitute a unit appropriate for the purposes of collectivebargaining. It was contended by the C. I. 0. that E. J. Steeves, dis-patcher, should not be included within the appropriate unit. It ap-pears that because of the illness of the manager of the Company,Steeves has for some time acted as the active manager of the business,that he has the power to hire or fire the employees, and that heassigns the work and supervises its performances. In view of thesefacts we shall exclude him from the unit.We find that the truck drivers and mechanics employed by theCompany, excluding the dispatcher, constitute a unit appropriate-forthe purposes of collective bargaining and that said unit will insureto employees of the Company the full benefit of their right to self-organization and collective bargaining and otherwise effectuate thepolicies of the Act.W. THE DETER1LINATION OF REPRESENTATIVESFrom testimony appearing in the record and from the stipulationmade between the parties and mentioned'in Section III above it isclear that there is considerable overlapping of the employees nowclaimed by the A. F. of L. and by the C. I. 0. In recognition of thisall parties agreed that an election was necessary to resolve the ques-tion of representation.The parties also agreed that the eligibilitydate of such election should be March 16, 1939. The C. I. 0. contendsthat an election, while necessary, should be postponed to', slime ' un-specified future time.The C. I. 0. did not' submit any substantialevidence in support of said contention and we accordingly find it tobe without merit.Those eligible to vote shall be employees withinthe appropriate unit whose names appear in Appendix A, as beingemployed by the Company on March 16, 1939.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAw1.A question affecting commerce has arisen concerning the repre-sentation of employees of Brewer Petroleum Service, Inc., Somer-ville,Massachusetts, within the meaning of Section 9 (c) and Section2 (6) and (7) of the National Labor Relations Act.2.All the truck drivers and mechanics employed by the Company,excluding the dispatcher, constitute a unit appropriate for the pur-poses of collective bargaining, within the meaning of Section 9 (b)of the National Labor Relations Act. BREWER PETROLEUM SERVICE, INCORPORATED135DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tionsAct, 49 Stat. 449, and pursuant to Article III, Section 8, ofNational Labor Relations Board Rules and Regulations-Series 1, asamended, it is herebyDIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives for the purpose of collective bargainingwith Brewer Petroleum Service, Inc., Somerville, Massachusetts,an,election by secret ballot shall be conducted within fifteen (15)days from the date of this Direction, under the direction and super-vision of the Regional Director for the First Region, acting in thismatter as agent for the National Labor Relations Board, and subjectto Article III, Section 9, of said Rules and Regulations, among allthe truck drivers and mechanics, excluding the dispatcher, who wereemployed by the Company on March 16, 1939, and whose names ap-pear in the list which is annexed hereto as Appendix A, to determinewhether,they desire to be represented by International Brotherhoodof Teamsters, Chauffeurs, Stablemen ,& Helpers, Local No. 68, Amer-ican Federation of Labor, or by Oil Workers' International Union,Local 381, C. I., 0., for the purposes of collective bargaining, or byneither.Atwood, R.,. F.Batchelder, K.W.Betts, G.W.Coleman, F. W.Conley, C. H.Delaney, R.Dixon, R.Eaton, J.Frost,W. L.Gildart, A. B.Carter, M. W.APPENDIX ADRIVERSMECHANICSHenry, R.Jacobs, N. M.Malay, W.Palmer, G.Steeves, V.Stonehouse, R.West, A. R.Whiting, L. M.Whitten, C.Chapman, W. B.Haley, T.MR. WILLIAM M. LEISERSON took no part in the consideration of theabove Decision and Direction of Election. 136DECISIONS OF NATIONAL LABOR RELATIONS BOARD[SAME TITLE]SUPPLEMENTAL DECISIONANDORDERJune 2,1939On June 7, 1939, the National Labor Relations Board, herein calledthe Board, issued its Decision and Direction of Election in the above-entitled proceeding, the election to be conducted within fifteen (15)days from the date of the Direction, under the direction and super-vision, of the Regional Director for the First Region (Boston, Massa-chusetts), among employees of Brewer Petroleum Service, Inc., Som-erville,Massachusetts, to determine whether they desired to be rep-resented by International Brotherhood of Teamsters, Chauffeurs,Stablemen & Helpers, Local No. 68, A. F. of L., or by Oil Workers'International Union, Local 381, C. I. 0., or by neither.The International Brotherhood of Teamsters, Chauffeurs, Stable-men & Helpers, Local No. 68, A. F. of L., the organization filing thepetition for investigation and certification of representatives, has ad-vised the Board that it desires to withdraw its petition.OilWorkers' International Union, Local 381, C. I. O., the onlyother organization involved, has advised the Board that it does notdesire to participate in the election, and has requested that the Boardomit its name from the ballot.It is apparent that, neither of the organizations involved desires tocontinue this proceeding.The Decision and Direction of Electionwill accordingly be vacated and the petition for investigation andcertification of representatives of employees of Brewer PetroleumService, Inc., filed by International Brotherhood of Teamsters, Chauf-feurs,Stablemen & Helpers, Local No. 68, A. F: of L., 'will bedismissed.ORDERThe National Labor Relations Board hereby orders that :1.The Decision and Direction of Election hereinbefore issued be,and they hereby are, vacated; and2.The petition for investigation and certification hereinbefore filedbe, and it hereby is, dismissed.13 N. L. R. B., No. 18a.